                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                                :
          Plaintiff                           :
                                              :              No. 1:17-cv-869
               v.                             :
                                              :              (Judge Kane)
DANTE MCCOY, et al.,                          :
         Defendants                           :

                                     MEMORANDUM

I.     BACKGROUND

       Pro se Plaintiff Richard Sears, an individual currently confined at the State Correctional

Institution in Albion, Pennsylvania (“SCI Albion”), initiated the above-captioned action by filing

a complaint pursuant to 42 U.S.C. § 1983 on May 16, 2017, against Defendants Dante McCoy

(“McCoy”), Lieutenants A. Peters (“Peters”), J. Eveland (“Eveland”), and Brian Carpentier

(“Carpentier”), Captain Sciochitana (“Sciochitana”), Deputy Superintendent Facility Manager E.

Baumbach (“Baumbach”), Deputy Superintendent for Centralized Services Anthony Luscavage

(“Luscavage”), Superintendent Vincent Mooney (“Mooney”), and Chief Grievance Officer

Dorina Varner (“Varner”). (Doc. No. 1.) Plaintiff claims that after he filed grievances against

Defendant McCoy, Defendant McCoy verbally abused and harassed him by calling him a “rat”

in front of other inmates and made a number of sexually explicit comments to him. (Id.)

Plaintiff also alleges that Defendant McCoy retaliated against him for filing grievances by

throwing out Plaintiff’s commissary purchase slips, placing a “dark brown foreign object” in his

meal, and stealing and destroying a photograph of Plaintiff’s father. (Id.) Plaintiff also avers

that Defendants Peters, Eveland, Mooney, Varner, Scicchitano, and Carpentier had an

“opportunity to do something meaningful and positive for Mr. Sears and curb or deter any future

forms of such behavior by defendant McCoy[,]” but they “did nothing, causing Mr. Sears to be
further subjected to such behavior [by McCoy].” (Id.) Plaintiff did not assert any allegations

against Defendants Baumbach or Luscavage.

       In a Memorandum and Order dated September 12, 2017, the Court granted Plaintiff leave

to proceed in forma pauperis and screened Plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2). (Doc. Nos. 5, 6.) Specifically, the Court: (1) dismissed Plaintiff’s claims of verbal

abuse against Defendant McCoy; (2) dismissed his claims against Defendants Peters, Eveland,

Carpentier, Sciochitana, and Varner because he could not maintain a claim based upon their

handling of his grievances and appeals; (3) dismissed Defendants Baumbach and Luscavage

without prejudice because Plaintiff had failed to make any allegations against them; and (4)

noted that Plaintiff’s First Amendment retaliation claim against Defendant McCoy could

proceed. (Doc. No. 5.) The Court granted Plaintiff leave to file an amended complaint within

thirty (30) days so that he could set forth allegations against Defendants Baumbach and

Luscavage. (Id.)

       Plaintiff did not file an amended complaint. Accordingly, by Order dated October 31,

2017, the Court directed service of Plaintiff’s complaint upon Defendant McCoy. (Doc. No. 7.)

Defendant McCoy filed his answer on December 5, 2017. (Doc. No. 10.) After the parties

engaged in discovery, Defendant McCoy filed a motion for summary judgment (Doc. No. 20)

and supporting materials (Doc. Nos. 21, 22). After receiving an extension of time, Plaintiff filed

a response in opposition. (Doc. No. 26.) After being granted leave to do so (Doc. Nos. 25, 27),

Defendant McCoy filed a supplemental declaration in support of his motion for summary

judgment on February 19, 2019. (Doc. No. 28.)

       On March 1, 2019, Plaintiff filed a motion for an extension of time to fully respond to

Defendant McCoy’s motion for summary judgment, noting that he had not received Defendant



                                                 2
McCoy’s statement of material facts. (Doc. No. 29.) In an Order dated March 4, 2019,

Magistrate Judge Carlson granted Plaintiff’s motion and directed him to file his response on or

before April 1, 2019. (Doc. No. 30.) Plaintiff subsequently filed a motion to strike the motion

for summary judgment and supporting materials (Doc. No. 31), brief in support of his motion to

strike (Doc. No. 32), and motion for an extension of time to file a response (Doc. No. 33). In an

Order dated May 2, 2019, the Court denied Plaintiff’s motion to strike, directed the Clerk of

Court to send Plaintiff a copy of Defendant McCoy’s statement of facts, and granted Plaintiff’s

motion for an extension of time to the extent that Plaintiff was directed to file his brief in

opposition within thirty (30) days. (Doc. No. 34.) To date, Plaintiff has neither filed a brief in

opposition nor requested a second extension of time in which to do so.

         On May 20, 2019, observing that Defendant McCoy raised the issue of whether Plaintiff

exhausted his administrative remedies with respect to his claims in accordance with the Prison

Litigation Reform Act (“PLRA”), the Court issued a Paladino Order informing the parties that it

would consider the exhaustion issue in the context of summary judgment and, by doing so,

would consider matters outside the pleadings in its role as factfinder. 1 (Doc. No. 35.) The Court

provided Defendant McCoy fourteen (14) days to “amend or supplement his materials to further

address the issue of whether Plaintiff has exhausted his administrative remedies.” (Id.) The

Court further noted that Plaintiff should file a brief in opposition addressing the issue of

administrative exhaustion, as well as a statement of material facts specifically responding to

Defendant McCoy’s statement, within twenty-one (21) days from the date that Defendant

McCoy filed any amended or supplemental materials. (Id.) Despite receiving an extension of




1
    See Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018).


                                                  3
time (Doc. Nos. 36, 37), Defendant McCoy has not filed any supplemental materials regarding

the issue of administrative exhaustion. Accordingly, because there are no supplemental materials

to which Plaintiff can respond, Defendant McCoy’s motion for summary judgment is ripe for

resolution.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) requires the Court to render summary judgment “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(a). “[T]his standard provides

that the mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       A disputed fact is “material” if proof of its existence or nonexistence would affect the

outcome of the case under applicable substantive law. See id. at 248; Gray v. York Newspapers,

Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party. See Anderson, 477

U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283,

1287-88 (3d Cir. 1991).

       When determining whether there is a genuine issue of material fact, the Court must view

the facts and all reasonable inferences in favor of the nonmoving party. See Moore v. Tartler,

986 F.2d 682 (3d Cir. 1993); Clement v. Consolidated Rail Corp., 963 F.2d 599, 600 (3d Cir.

1992); White v. Westinghouse Elec. Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid

summary judgment, however, the nonmoving party may not rest on the unsubstantiated

allegations of his or her pleadings. When the party seeking summary judgment satisfies its



                                                4
burden under Rule 56 of identifying evidence that demonstrates the absence of a genuine issue of

material fact, the nonmoving party is required to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific material facts

that give rise to a genuine issue. See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The

party opposing the motion “must do more than simply show that there is some metaphysical

doubt as to the material facts.” See Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,

586 (1986). When Rule 56 shifts the burden of production to the nonmoving party, that party

must produce evidence to show the existence of every element essential to its case that it bears

the burden of proving at trial, for “a complete failure of proof concerning an essential element of

the nonmoving party’s case necessarily renders all other facts immaterial.” See Celotex, 477

U.S. at 323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

       In determining whether an issue of material fact exists, the Court must consider the

evidence in the light most favorable to the nonmoving party. See White, 862 F.2d at 59. In

doing so, the Court must accept the nonmovant’s allegations as true and resolve any conflicts in

his favor. See id. (citations omitted). However, a party opposing a summary judgment motion

must comply with Local Rule 56.1, which specifically directs the oppositional party to submit a

“statement of the material facts, responding to the numbered paragraphs set forth in the statement

required [to be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.” See L.R. 56.1. A

party cannot evade these litigation responsibilities in this regard simply by citing the fact that he

is a pro se litigant. These rules apply with equal force to all parties. See Sanders v. Beard, Civ.

No. 09-1384, 2010 WL 2853261, at *5 (M.D. Pa. July 20, 2010) (stating that pro se parties “are



                                                   5
not excused from complying with court orders and the local rules of court”); Thomas v. Norris,

Civ. No. 02-01854, 2006 WL 2590488, at *4 (M.D. Pa. Sept. 8, 2006) (explaining that pro se

parties must follow the Federal Rules of Civil Procedure).

III.    DISCUSSION

        A.     Defendant McCoy’s Statement of Material Facts 2

        Department of Corrections (“DOC”) policy DC-ADM 804 provides that an inmate “who

has been personally affected by a Department or facility action or policy [is] permitted to submit

a grievance or appeal.” (Doc. No. 21 ¶ 7.) Upon intake, all inmates are provided with a copy of

the grievance policy and procedures manual as part of the inmate handbook. (Id. ¶ 4.)

Moreover, “a copy of the grievance system policy and procedures manual is available on all

housing blocks and in the institutional library for inmates to review or request to obtain copies.”

(Id.)

        To begin the grievance process, an inmate “must submit a grievance in writing to the

Facility Grievance Officer, using the grievance form which is available on all housing units or




2
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment
shall include a separate, short and concise statement of material facts responding to the
numbered paragraphs set forth in the statement [of material facts filed by the moving party] . . .
as to which it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1.
The Rule further requires the inclusion of references to the parts of the record that support the
statements. See id. Finally, the Rule states that the statement of material facts required to be
served by the moving party will be deemed to be admitted unless controverted by the statement
required to be served by the opposing party. See id. Unless otherwise noted, the background
herein is derived from Defendant McCoy’s Rule 56.1 statement of material facts. (Doc. No. 21.)
Plaintiff has failed to file a response to Defendant McCoy’s statement of material facts in
compliance with M.D. Pa. L.R. 56.1. Accordingly, the Court deems the facts set forth by
Defendant McCoy to be undisputed. See M.D. Pa. L.R. 56. 1; Fed. R. Civ. P. 56(e)(2); Bowman
v. Mazur, Civ. No. 08-173J, 2010 WL 2606291, at *3 (W.D. Pa. Oct. 30, 2010) (“Plaintiff’s
responsive statement of material facts is insufficient to create a genuine issue of material fact
because it failed to comply with Local Rule 56.1.”).
                                                 6
blocks, as well as the main and mini law libraries. (Id. ¶ 8.) The grievance must be submitted

“within 15 working days after the event upon which the claim is based.” (Id. ¶ 10.)

        An inmate may appeal the initial review response or rejection to the Facility Manager

(Superintendent) within fifteen (15) working days from the date of the initial review response or

rejection. (Id. ¶ 11.) The “text of the appeal must contain the reasons for the appeal. Only an

issue that was raised for Initial Review, determination of frivolousness, rejection and/or

placement on grievance restriction may be appealed.” (Id. ¶ 12.) The Facility Manager then

provides a written response. (Id. ¶ 13.) The Facility Manager “may, among other things, Uphold

the Initial Review Response, Uphold Inmate, Dismiss, Uphold in Part/Deny in Part, or Remand.”

(Id.)

        An inmate may appeal the Facility Manager’s response to final review by the Secretary’s

Office of Inmate Grievances and Appeals (“SOIGA”). (Id. ¶ 14.) “Only issues raised in both the

original grievance and the appeal to the Facility Manager may be appealed to” SOIGA. (Id.

¶ 15.) SOIGA “may, among other things, Uphold Response, Uphold Inmate, Dismiss, Uphold in

Part/Deny in Part, or Remand or Refer.” (Id. ¶ 16.)

        “Plaintiff is familiar with the grievance procedures, and is aware that they are set forth in

ADM 804, which is written on the grievance forms.” (Id. ¶ 17.) Plaintiff, however, did not

follow the correct procedures for filing his grievances regarding his claims against Defendant

McCoy because he “placed the notation ‘without prejudice’ at his signature line.” (Id. ¶ 9.)

        B.     Exhaustion of Administrative Remedies

        Defendant McCoy asserts that he is entitled to summary judgment because Plaintiff failed

to properly exhaust his administrative remedies. (Doc. No. 22.) Pursuant to the PLRA, a

prisoner must pursue all available avenues of relief through the applicable grievance system



                                                  7
before initiating a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532

U.S. 731, 741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms of relief sought

and offered through administrative avenues.”). Section 1997e provides, in relevant part, that

“[n]o action shall be brought with respect to prison conditions under [S]ection 1983 of this title,

or any other [f]ederal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” See 42 U.S.C. § 1997e(a).

The exhaustion requirement is mandatory. See Williams v. Beard, 482 F.3d 637, 639 (3d Cir.

2007); see also Booth, 532 U.S. at 742 (holding that the exhaustion requirement of the PLRA

applies to grievance procedures “regardless of the relief offered through administrative

procedures”).

       The United States Court of Appeals for the Third Circuit has further provided that there is

no futility exception to Section 1997e’s exhaustion requirement. See Nyhuis v. Reno, 204 F.3d

65, 75-76 (3d Cir. 2000). Courts have typically required across-the-board exhaustion by inmates

seeking to pursue claims in federal court. See id. Additionally, courts have interpreted this

exhaustion requirement as including a procedural default component, holding that inmates must

fully satisfy the administrative requirements of the inmate grievance process before proceeding

with a claim in federal court. See Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004); see also Oriakhi

v. United States, 165 F. App’x 991, 993 (3d Cir. 2006) (providing that “there appears to be

unanimous circuit court consensus that a prisoner may not fulfill the PLRA’s exhaustion

requirement by exhausting administrative remedies after the filing of the complaint in federal

court”). Courts have also concluded that inmates who fail to complete the prison grievance

process in a full and timely manner are barred from subsequently litigating claims in federal




                                                  8
court. See, e.g., Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F.

App’x 22 (3d Cir. 2008).

       This broad rule favoring full exhaustion allows for a narrowly-defined exception; if the

actions of prison officials directly caused the inmate’s procedural default as to a grievance, the

inmate will not be required to comply strictly with this exhaustion requirement. See Camp v.

Brennan, 219 F.3d 279 (3d Cir. 2000). However, courts also recognize a clear “reluctance to

invoke equitable reasons to excuse [an inmate’s] failure to exhaust as the statute requires.” See

Davis v. Warman, 49 F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust will

be excused only “under certain limited circumstances,” see Harris v. Armstrong, 149 F. App’x

58, 59 (3d Cir. 2005), and an inmate may defeat a claim of failure to exhaust only by showing

“he was misled or that there was some extraordinary reason he was prevented from complying

with the statutory mandate.” See Warman, 49 F. App’x at 368.

       In the absence of competent proof that an inmate was misled by corrections officials, or

some other extraordinary circumstances warranting a departure from strict compliance with the

exhaustion requirement, courts frequently reject inmate requests for their failure to exhaust to be

excused. An inmate, therefore, cannot excuse a failure to comply with these grievance

procedures in a timely manner by simply claiming that his efforts constituted “substantial

compliance” with this statutory exhaustion requirement. See Harris, 149 F. App’x at 59.

Furthermore, an inmate cannot avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. See Warman, 49 F. App’x at 368.

Consequently, an inmate’s confusion regarding these grievances procedures does not, alone,

excuse a failure to exhaust. See Casey v. Smith, 71 F. App’x 916 (3d Cir. 2003); see also Marsh

v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well established that ‘ignorance of the



                                                 9
law, even for an incarcerated pro se petitioner, generally does not excuse prompt filing.’”

(citations omitted)).

        Recently, the Supreme Court considered what renders administrative remedies

unavailable to an inmate such that a failure to exhaust can be excused. See Ross v. Blake, 136 S.

Ct. 1850 (2016). The Court noted “three kinds of circumstances in which an administrative

remedy, although officially on the books, is not capable of use to obtain relief.” See id. at 1859.

First, an administrative procedure is not available “when (despite what regulations or guidance

materials may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” See id. Second, a procedure is not

available when it is “so opaque that it becomes, practically speaking, incapable of use.” See id.

Finally, a procedure is unavailable when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misinterpretation, or intimidation.” See

id. at 1860.

        Here, Defendant McCoy argues that Plaintiff’s grievance record demonstrates that he

failed to properly exhaust his administrative remedies prior to filing the instant action because he

did not follow the proper procedures for filing his relevant grievances. (Doc. No. 21 ¶ 9; Doc.

No. 22 at 4-6.) Defendant McCoy has submitted a declaration from Helen Shambaugh, a

grievance officer with SOIGA, stating that while Plaintiff did not file grievances regarding his

claims against Defendant McCoy, he did not follow the proper procedures as set forth in DC-

ADM 804 because “he placed the notation ‘Without Prejudice’ at his signature line.’” (Doc. No.

22-1 ¶ 16.) Shambaugh maintains that this language “was associated with violations of DOC

policy because it was routinely used by inmates to improperly invoke the Uniform Commercial

Code.” (Id. ¶ 17.) The record reflects that Plaintiff’s final appeals to SOIGA were dismissed



                                                10
because they contained this language and therefore were “not in compliance with DOC policy

DC-ADM 804.” (Id. at 44, 51.) As noted above, a “procedurally defective administrative

grievance or appeal” does not satisfy the PLRA’s mandatory exhaustion requirement. See

Woodford, 548 U.S. at 83; see also Spruill, 372 F.3d at 230.

       Plaintiff has not responded to Defendant McCoy’s motion for summary judgment and

therefore has not refuted the defense that he failed to properly exhaust his claims against

Defendant McCoy. Accordingly, because the PLRA requires full and proper exhaustion prior to

the initiation of Plaintiff’s claims in federal court, and this Court cannot excuse compliance with

those requirements, Defendant McCoy’s motion for summary judgment will be granted on the

basis that Plaintiff failed to properly exhaust his administrative remedies as to his claims against

him.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendant McCoy’s motion for summary

judgment. (Doc. No. 20.) An appropriate Order follows.




                                                 11
